                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANIEL KOLAWOLE OLUKOYA, et al.,                    Case No. 20-cv-08001-HSG
                                   8                     Plaintiffs,                         ORDER DENYING MOTION FOR
                                                                                             DEFAULT JUDGMENT AND
                                   9              v.                                         DISMISSING CASE
                                  10     MAUREEN BADEJO, et al.,                             Re: Dkt. No. 26
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiffs’ motion for default judgment. Dkt. No. 26. For the

                                  14   following reasons, the Court DENIES the motion for default judgment and DISMISSES the case

                                  15   for lack of personal jurisdiction.

                                  16     I.   BACKGROUND
                                  17          This is a state law defamation case against Defendant Maureen Badejo, a foreign national

                                  18   who appears to be a Nigerian citizen and resides in the United Kingdom. Plaintiffs filed a motion

                                  19   for entry of default on February 3, 2021, and entry of default was noticed by the Clerk on February

                                  20   4, 2021. Dkt. Nos. 16, 17. At the initial case management conference on February 16, 2021, the

                                  21   Court expressed to Plaintiffs’ counsel concern that the Court lacked subject matter and personal

                                  22   jurisdiction over this matter. See Dkt. No. 20. Counsel responded that he would consult with his

                                  23   clients to either file a notice of dismissal or a motion for default judgment that set out the basis for

                                  24   the Court to exercise jurisdiction. Id.

                                  25          On March 9, 2021, a letter from Ms. Badejo was entered into the docket in which she

                                  26   stated that she is a permanent resident of the United Kingdom and that she disputes the Court’s

                                  27   jurisdiction over her. Dkt. No. 21.

                                  28          On April 1, 2021, Plaintiffs filed the currently pending motion for default judgment. Dkt.
                                   1   No. 26.

                                   2    II.      LEGAL STANDARD
                                   3             The Ninth Circuit has indicated that “default judgments are generally disfavored.

                                   4   Whenever it is reasonably possible, cases should be decided upon their merits.” Pena v. Seguros

                                   5   La Comercial, S.A., 770 F.2d 811, 814 (9th Cir.1985). After the clerk enters a defendant’s default,

                                   6   a court must take “the well-pleaded factual allegations” in the complaint “as true.” DIRECTV, Inc.

                                   7   v. Hoa Huynh, 503 F.3d 847, 854 (9th Cir. 2007). However, the “defendant is not held to admit

                                   8   facts that are not well-pleaded or to admit conclusions of law.” Id.

                                   9             In determining whether to enter a default judgment, a court “may dismiss an action sua

                                  10   sponte for lack of personal jurisdiction,” because a “judgment entered without personal

                                  11   jurisdiction over the parties is void.” In re Tuli, 172 F.3d 707, 712 (9th Cir.1999) (citations

                                  12   omitted). “A court, however, must provide to a plaintiff the opportunity to assert facts to establish
Northern District of California
 United States District Court




                                  13   that the exercise of personal jurisdiction over a nonresident defendant is proper before dismissing

                                  14   an action for lack of personal jurisdiction.” Facebook, Inc. v. Pedersen, 868 F. Supp. 2d 953, 957

                                  15   (N.D. Cal. 2012) (citing In re Tuli, 172 F.3d at 712).

                                  16   III.      DISCUSSION
                                  17             In determining whether the exercise of personal jurisdiction over a nonresident defendant

                                  18   is proper, a district court must apply the law of the state in which it sits when there is no applicable

                                  19   federal statute governing personal jurisdiction. Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316,

                                  20   1320 (9th Cir.1998). District courts in California may exercise personal jurisdiction over a

                                  21   nonresident defendant to the extent permitted by the Due Process Clause of the Constitution. Cal.

                                  22   Code Civ. P. § 410.10. The Due Process Clause requires that the defendant have “certain

                                  23   minimum contacts” with the forum “such that the maintenance of the suit does not offend

                                  24   traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. State of Washington, 326

                                  25   U.S. 310, 316 (1945) (citations and internal quotation marks omitted). The party seeking to

                                  26   invoke jurisdiction has the burden of establishing that jurisdiction exists. Flynt Distrib. Co. v.

                                  27   Harvey, 734 F.2d 1389, 1392 (9th Cir. 1984). Personal jurisdiction may be founded on either

                                  28   general jurisdiction or specific jurisdiction.
                                                                                          2
                                   1          A.     General Jurisdiction

                                   2           General jurisdiction exists when a nonresident defendant is domiciled in the forum state or

                                   3   his activities in the forum are “substantial” or “continuous and systematic.” Panavision, 141 F.3d

                                   4   at 1320.

                                   5           Here, Plaintiffs offer no argument that the Court has general personal jurisdiction over

                                   6   Defendants and allege no facts to establish that Defendants’ contacts with California are

                                   7   “substantial” or “continuous and systematic.” Plaintiffs allege only that Ms. Badejo is a Nigerian-

                                   8   born blogger who resides in the United Kingdom; that she operates an online news site, Defendant

                                   9   Gio TV, with an emphasis on Nigeria; and that this online news site is accessible on Facebook,

                                  10   YouTube, and Instagram. Dkt. No. 1 (“Compl.”) ¶ 4. There allegations are insufficient to

                                  11   establish general personal jurisdiction over Defendants.

                                  12          B.     Specific Jurisdiction
Northern District of California
 United States District Court




                                  13           Next, the Court considers whether specific personal jurisdiction exists. Plaintiffs argue

                                  14   that the Court has specific personal jurisdiction over Defendants because the Defendants’

                                  15   minimum contacts with California satisfy the Ninth Circuit’s three-prong test. Dkt. No. 26 at 5-8.

                                  16   To satisfy this test:

                                  17                   (1) The non-resident defendant must purposefully direct his
                                                       activities or consummate some transaction with the forum or resident
                                  18                   thereof; or perform some act by which he purposefully avails
                                                       himself of the privilege of conducting activities in the forum, thereby
                                  19                   invoking the benefits and protections of its laws;
                                                       (2) the claim must be one which arises out of or relates to the
                                  20                   defendant’s forum-related activities; and
                                                       (3) the exercise of jurisdiction must comport with fair play and
                                  21                   substantial justice, i.e. it must be reasonable.
                                  22   Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1227–28 (9th Cir. 2011) (emphasis in

                                  23   original).

                                  24           In cases like this one, the Ninth Circuit has indicated that the Court should usually

                                  25   “employ a purposeful direction analysis.” Id. “In tort cases, we typically inquire whether a

                                  26   defendant ‘purposefully direct[s] his activities’ at the forum state, applying an ‘effects’ test that

                                  27   focuses on the forum in which the defendant's actions were felt, whether or not the actions

                                  28   themselves occurred within the forum.” Id. Plaintiffs agree that the purposeful direction analysis
                                                                                          3
                                   1   is appropriate. Dkt. No. 26 at 6-7.

                                   2          The “effects test,” which is based on the Supreme Court’s decision in Calder v. Jones, 465

                                   3   U.S. 783 (1984), requires that the nonresident defendant “must have (1) committed an intentional

                                   4   act, (2) expressly aimed at the forum state, (3) causing harm that the defendant knows is likely be

                                   5   suffered in the forum state.” Mavrix Photo, 647 F.3d at 1228. Unless Plaintiffs establish all three

                                   6   of the Calder elements, their purposeful-direction showing fails.

                                   7          The Court finds that the Plaintiffs’ allegations are sufficient to satisfy the first element of

                                   8   the Calder effects test. Plaintiffs allege that Ms. Badejo posted defamatory posts on Gio TV over

                                   9   Facebook, YouTube, and Snap Chat. Compl. ¶¶ 8-9, 14-22. This constitutes an intentional act.

                                  10          However, the Court finds that Plaintiffs have not established that Defendants’ conduct

                                  11   meets the second element of the Calder effects test. This analysis can be difficult when applied to

                                  12   material freely available on the internet. The Ninth Circuit has noted that it “ha[s] struggled with
Northern District of California
 United States District Court




                                  13   the question whether tortious conduct on a nationally accessible website is expressly aimed at any,

                                  14   or all, of the forums in which the website can be viewed.” Mavrix Photo, 647 F,3d at 1229. But

                                  15   the Ninth Circuit has made clear that the effects test requires “something more” than availability

                                  16   on a website, namely “conduct directly targeting the forum.” Id.

                                  17          Plaintiffs’ complaint fails to allege conduct that directly targets California. The titles of

                                  18   Defendants’ allegedly defamatory videos make no mention of California but rather refer to “UK

                                  19   FRAUD” and “Austria Fraud.” Compl. ¶ 8. The complaint also alleges that Ms. Badejo’s posts

                                  20   include discussion of Nigerian religious organizations and defamatory statements about Plaintiffs’

                                  21   activities in the UK. Id. ¶¶ 11, 14, 26, 27. Plaintiffs also include allegations that Ms. Badejo

                                  22   made defamatory statements regarding recent litigation in Maryland state court that involved

                                  23   Plaintiffs and allegations of tax fraud relating to the importation of books. Id. ¶ 15. Notably

                                  24   absent is any allegation of conduct by Ms. Badejo that has anything to do with California. None

                                  25   of the allegedly defamatory statements quoted by Plaintiffs in the complaint make any mention of

                                  26   California or show any attempt by Ms. Badejo to directly target California.

                                  27          In an attempt to establish specific personal jurisdiction, Plaintiffs submit two declarations

                                  28   with their motion for default judgment. In the first declaration, Mr. Olukoya provides additional
                                                                                          4
                                   1   details about the contents of the allegedly defamatory posts. Dkt. No. 26-1. Again, these

                                   2   allegedly defamatory posts make no mention of California or conduct that directly targets

                                   3   California. Id. at ¶¶ 17-23, 28.

                                   4          Despite the lack of explicit connection between Ms. Badejo’s statements and the forum

                                   5   state, Plaintiffs argue that Ms. Badejo expressly aimed her conduct at California because she made

                                   6   statements about the Maryland state court litigation. Dkt. No. 26 at 6-7. Plaintiffs’ argument

                                   7   seems to be that because the Oakland branch of Mr. Olukoya’s religious organization was

                                   8   responsible for importing books into the United States, statements made by Ms. Badejo about the

                                   9   Maryland litigation, which involved allegations of tax fraud arising from that importation,

                                  10   constitute conduct deliberately targeting the Oakland branch. Id.

                                  11          To support this argument, Mr. Olukoya’s declaration includes an explanation that “it is

                                  12   well known that the Oakland Branch was the branch assigned by me to distribute the books.” Dkt.
Northern District of California
 United States District Court




                                  13   No 26-1 ¶ 27. He states in conclusory fashion that “[w]hen Ms. Badejo broadcast allegations

                                  14   about the defrauding of the United States government by failing to pay taxes due, all of the MFM

                                  15   community worldwide know Ms. Badejo was speaking of the Oakland Branch.” Id.

                                  16          The second declaration, from Grace Ugeh, the pastor of the Oakland Branch, reiterates this

                                  17   argument. Dkt. No. 26-2. She also provides more detail about the Maryland litigation, stating that

                                  18   the pastor of the branch of Mr. Olukoya’s organization in Bowie, Maryland left the organization

                                  19   and kept the property of the branch. Id. ¶ 11. Plaintiff Mountain of Fire and Miracles Ministries

                                  20   (“MFM”), a Nevada corporation, sued the Maryland pastor to recover the property. Id. During

                                  21   the litigation, allegations were made that MFM committed tax fraud, but the Maryland court found

                                  22   in favor of MFM. Id. ¶¶ 12, 13. She then adds in conclusory fashion that “[t]he entire MFM

                                  23   world was well aware that the allegations were made against the Oakland Branch.” Id. ¶ 12.

                                  24          In summary, the Maryland litigation involved a Maryland pastor, a Nevada corporation,

                                  25   and allegations of federal tax fraud. Despite the fact that the quotations from Defendants’ posts

                                  26   provided by Plaintiffs speak only in general terms about tax fraud and make no mention of the

                                  27   Maryland litigation—let alone California or the Oakland branch—Plaintiffs argue that Ms.

                                  28   Badejo’s statements about this litigation constitute direct targeting of California. Dkt. No. 26 at 6-
                                                                                         5
                                   1   7.

                                   2          The quotations offered by Plaintiffs as evidence of direct targeting demonstrate that

                                   3   Plaintiffs’ argument requires the Court to make unwarranted inferential leaps. According to Ms.

                                   4   Ugeh’s declarations, Ms. Badejo made the following statements:

                                   5              •   In a post entitled “PASTOR OLUKOYA – MFM FRAUD,” Ms. Badejo allegedly

                                   6                  states: “These fire pastors that will export books to the U.S. and said they are

                                   7                  donations and later sent them mail that the books be sold. Is that not fraud? . . .

                                   8                  Those books were sold, not donation. So that was fraud. They use these churches

                                   9                  to launder money, they do the laundering money, they do the laundering.”

                                  10              •   In a post entitled “IS MFM THE WORST CHURCH IN NIGERIA/UK (AND THE

                                  11                  WORLD)?”, Ms. Badejo allegedly states: “MFM is an institution that single

                                  12                  handedly accounts for so much crime against humanity including embezzlement of
Northern District of California
 United States District Court




                                  13                  government funds.”

                                  14              •   In a post entitled “ENDSARS PROTEST CONTINUE IN LONDON AGAINST

                                  15                  POLICE,” Ms. Badejo allegedly states: “Ask about the issue of books abroad, all

                                  16                  that Sowore said about this man is nothing but the truth...in those days before the

                                  17                  advent of e-book on amazon we the pastors overseas used to collect books,

                                  18                  especially 70 days booklet from international office department inside headquarters

                                  19                  in Onike under pastor Balaji Ojuri, he will give us a note that shows those books

                                  20                  are for missions and charity purpose in order to avoid paying taxes at the point of

                                  21                  entry and when the books get to our various regions abroad we will start selling

                                  22                  them and remit money to the headquarters in Lagos. Is this not fraud?”

                                  23   Dkt. No. 26-2 ¶ 14. While Ms. Ugeh states that these statements constitute “specific allegations

                                  24   about the Oakland Branch,” id., the Court finds nothing in the statements that reflects direct

                                  25   targeting of California by Defendant, or even mention of the Maryland litigation. Plaintiffs thus

                                  26   fail to show that Defendants directly targeted California with their conduct and therefore cannot

                                  27   satisfy the express-aiming element of the Calder effects test, which is required to establish the first

                                  28
                                                                                         6
                                   1   element of the Ninth Circuit’s test for the exercise of personal jurisdiction.1 Accordingly, the

                                   2   Court finds that it lacks personal jurisdiction over Defendants.

                                   3   IV.     CONCLUSION
                                   4           Because the Court lacks personal jurisdiction over Defendants, Plaintiffs’ motion for

                                   5   default judgment is DENIED, and the case is DISMISSED. The Clerk is directed to

                                   6   TERMINATE the case.

                                   7           IT IS SO ORDERED.

                                   8   Dated: May 6, 2021

                                   9                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  10                                                      United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       1
                                  26     Because the Court finds that Plaintiffs failed to satisfy the second element of the Calder test, the
                                       Court need not decide if Plaintiffs satisfy the third element. The Court notes, however, that it is
                                  27   unlikely they could do so based on the currently presented evidence. The Court also notes that it
                                       appears unlikely on this record that Plaintiffs could satisfy the fair play and substantial justice, i.e.
                                  28   reasonableness, requirement of the Ninth Circuit’s specific personal jurisdiction test. See Mavrix
                                       Photo, 647 F.3d at 1228.
                                                                                           7
